Mr. Justice G-ravbs delivered the opinion of the court. 2. Insurance, § 862*—when settlement does not amount to accord and satisfaction. Where a beneficiary in a certificate of benefit insurance received from the insurer an amount which it admitted was due, and the receipt of which it claimed constituted an accord and satisfaction of the entire amount claimed by the beneficiary, held in an action by the latter on the certificate that even if such sum was paid and accepted in full of all liability upon the certificate sued on, the agreement that it should be in full, not having any consideration to support it, would be a mere nudum pactum and not constitute an accord and satisfaction. 3. Insurance, § 859*—when action on certificate is brought within prescribed time. In an action against a benefit insurance association on a certificate of insurance, a stipulated fact that the defendant, within six months before the bringing of the action, wrote to the plaintiff to the effect that it finally rejected the plaintiff’s claim and refused to allow her any amount further than that paid, held to show that the action had been brought within six months after the disallowance of a claim as required by the defendant’s constitution.